Citation Nr: 1126905	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound (SFW), left thigh, MG XIV, with degenerative changes.  

2.  Entitlement to total disability based upon individual unemployability (TDIU) benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to March 1968, including honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought on appeal.

In March 2009, the Veteran's claim was remanded for further evidentiary development.  It appears as though the requested action was taken and the claim is appropriately before the Board for adjudication.  

In December 2010, the Board received additional evidence without a waiver of initial RO consideration of this additional evidence.  The Board finds, however, that the newly submitted evidence does not pertain to the issues on appeal, and as such, there is no prejudice to the Veteran in proceeding with adjudication on the above-captioned issues. 

It appears as if the issue of entitlement to service connection for ischemic heart disease, to include as secondary to Agent Orange exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran maintains at worst 120 degrees of flexion with pain in the left knee; this does not change with repetitions, nor is there an increase in pain with repetitions.  

3.  The SFW residuals in the left thigh are productive of no more than moderately severe symptoms.  

4.  The Veteran has a tender and adherent scar on the left anterior thigh associated with his service-connected SFW residuals of the left knee/thigh.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for shell fragment/bullet wound to the left knee/thigh area, involving injury to anterior thigh Muscle Group, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.55, 4.73, Diagnostic Code 5314 (2010).

2.  Criteria for a separate 10 percent disability rating, but no higher, for a tender scar on the left anterior thigh area have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in October 2004, March 2005, March 2006, and May 2006 VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for an increased rating and TDIU, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the March 2006 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial October 2004 and March 2005 notices were given prior to the appealed AOJ decision, dated in July 2005.  This notice, however, was not adequate.  The Court specifically stated in Pelegrini, however, that it was not requiring the voiding or nullification of any AOJ action or decision if adequate notice was not given prior to the appealed decision, only finding that appellants are entitled to VCAA-content-complying notice.  Thus, the timing of the notice in this matter does not nullify the rating action upon which this appeal is based.  Because proper notice was provided in March 2006, and May 2006, and a Supplemental Statement of the Case was issued subsequent to those notices in October 2007, the Board finds that notice is pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the severity of his disability, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board, even though he declined to do so.  

VA examinations with respect to the issue on appeal were obtained in November 2004, May 2005, and July 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were sufficient, as it was predicated on a full reading of the Veteran's medical records in conjunction with the Veteran's reports of his symptomatology.

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

The Veteran essentially contends that his service-connected SFW residuals of the left thigh are more severely disabling than currently rated.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, as in this case, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

This claim involves the assignment of a rating under Diagnostic Code 5314; however, it is important to discuss the left knee/thigh disability in its entirety as the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  Accordingly, the Board will review all methods of assigning a higher rating for the Veteran's left knee/thigh disability.

Diagnostic Code 5314 allows for the assignment of ratings for injury to muscles of the pelvic girdle and thigh classified as Muscle Group XIV.  Specifically, the sartorius, the rectus femoris, the vastus exturnus, the vastus intermedius, the vastus internus, and the tensor vaginae femoris.  The functions of this muscle group are extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of the fascia lata and iliotibial (Maissat's) band, actions with Muscle Group XVII in the postural support of the body, and actions with the hamstring muscles in synchronization of the hip and the knee.  

This diagnostic code provides for a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5314.

A rating for a moderately severe disability of muscles resulting from a gunshot wound is assigned when there is a through-and-through or deep-penetrating wound by a small, high velocity missile or a large, low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts,  and intermuscular scarring.  A record of consistent complaints of symptoms of muscle disability such as a loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings indicating moderately severe disability of muscles include, entrance and, if present, exit scars indicating track of missile through one or more muscle groups.  Other indicators include, palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  See 38 C.F.R. § 4.56(3). 

Severe disability of the muscles results from through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular binding and scarring.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5252, allows for the assignment of ratings based upon limited motion in the flexion of the thigh in relation to complaints of hip pain.  In order for a compensable rating to be assigned, there must be limitation of flexion in the hip joint to 45 degrees.  Diagnostic Code 5251 allows for the assignment of a compensable rating if extension is limited to 5 degrees.  If there is limitation in the rotation or adduction of the hip, compensable ratings may be assigned under 38 C.F.R. § 4.71a,  Diagnostic Code 5253.  Specifically, there must be evidence of an inability to cross the legs or an inability to point the toe out more than 15 degrees in the affected leg.  As the Veteran as not claimed any hip pain, nor has there been any hip pain associated with his left thigh/knee SFW residuals, the Board will focus on the rating criteria related to MG XIV and the knee.  

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, also found at 38 C.F.R. § 4.71a, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees, a 20 percent rating is assigned when flexion is limited to 30 degrees; and flexion limited to 15 degrees is assigned a 30 percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; when extension is limited to 10 degrees, a 10 percent rating may be assigned; and when extension is limited to 15 degrees, a 20 percent rating may be assigned.

Where a veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 if a veteran also has knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under Diagnostic Codes 5257 and 5003 does not constitute pyramiding).  Separate evaluations for limitation flexion of the leg under Diagnostic Code 5260 and limitation of extension of the leg under Diagnostic Code 5261 may be assigned for disability of the same joint.   See VAOPGCPREC 9-04.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is directed to be evaluated as degenerative arthritis.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on x-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  In accordance therewith, and in accordance with 38 C.F.R. § 4.59, which requires consideration of painful motion with any form of arthritis, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes. 

A 10 percent evaluation may be assigned for superficial scars which involve an area of 144 square inches (929 square centimeters), or are unstable or painful.  A superficial scar is one not associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (effective August 30, 2002).

A scar which is deep or that causes limited motion warrants a 10 percent rating if it involves an area exceeding 6 square inches (39 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7801.

Other scars will be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective August 30, 2002).

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October, 28, 2008, the claim will only be evaluated under the rating criteria made effective from August 30, 2002.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

In November 2004, the Veteran underwent a VA General Medical Examination.  The Veteran reported pain and difficulty walking due to his left knee/thigh disability.  He reported weakness and occasional giving out, but no locking.  There was no evidence of swelling, redness, or heat, but the examiner noted lack of endurance and fatigability.  The Veteran further reported intermittent left knee pain that increased with change in the weather.  He reported difficulty climbing stairs, and standing for long periods of time.  

Upon physical examination of the left knee, there was no tenderness to palpation, nor was there crepitation or effusion, increased warmth or edema.  Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees-both without pain or limitation.  The Veteran was able to walk on his toes and heels, and was able to stand on the left leg.  His gait was normal.  There were no x-rays done, and the examiner indicated that the Veteran had no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  

The examiner noted a 7 x 2 cm scar present on the anterior surface of the left leg.  It was found to be slightly tender and adherent to the underlying tissues.  The texture of the skin was normal, and the scar was stable.  There was a depression of the surface contour of the scar, and no elevation.  The scar was not superficial, it was noted to be deep, but without inflammation, edema, or keloid formation.  The examiner noted the color of the scar to be slightly pink compared to the surrounding skin.  There was no induration, but there was inflexibility of the skin in the area of the scar.  

The examiner noted another scar from the drain on the left leg.  It was found to be well-healed and measured 2 cm x 1 mm.  There was no tenderness, adherence, or instability of the scar appreciated.  There was no elevation or depression, and the texture was normal.  The examiner found this to be a superficial scar without inflammation, edema, or keloid formation.  The scar's color was nearly flushed with the skin, and there was no induration or inflexibility.  

In May 2005, the Veteran underwent another VA examination, and this examination specifically addressed the Veteran's joints.  In regards to the left knee, the Veteran was noted to have undergone an x-ray of the left knee, which showed a foreign body and narrowing of spacing.  The Veteran reported pain on a daily basis in the lower aspect of the left thigh and left knee.  He assessed this pain as of 6 out of 10, with 10 being the most severe pain.  The Veteran advised that the onset of his left knee/thigh pain was usually provoked by walking, climbing or standing.  He stated that he relieved his pain with over-the-counter pain killers.  The Veteran was able to squat with difficulty standing again and he was able to kneel without problems.  He denied any left knee locking, but reported that it occasionally gave out.  The Veteran stated that his left knee range of motion was preserved as far as he could tell.  

Upon physical examination, the Veteran was noted to have an 8 x 2 cm scar on the left thigh.  The examiner indicated that it was not depressed, ulcerated, or discolored.  He stated that it was freely moveable, and appeared to be relatively superficial without any definite muscle loss appreciated.  Examination of the left knee revealed no bony deformity, swelling, or sign of intraarticular fluid.  The Veteran had mild crepitus to the left knee, and his active and passive range of motion was from 0 to 140 degrees, with pain at 120 degrees.  The joint was stable as there was intact ligament function.  The examiner found no additional limitation due to weakness, fatigue, incoordination, or flare-up of the left knee.  

In July 2009, the Veteran underwent another VA examination.  The Veteran reported no current pain on the anterior left thigh, but the strength in it had decreased.  He stated that his left knee aches and hurts for days at a time, and then resolves.  He also indicated that when the weather changed, his left knee pain increased.  The Veteran reported that he has flexibility in the left knee joint, and it could bend.  He denied heat, redness, and swelling, but endorsed stiffness.  The Veteran reported some weakness, fatigue, and lack of endurance.  He advised that it did not lock or give out, but he was unable to kneel.  The Veteran further advised that he could only walk for about 4 blocks at a time, and could only stand for 20-30 minutes before the onset of left knee pain.  

Physical examination of the left knee revealed no tenderness to palpation, no crepitus, no effusion, and no increased warmth.  The Veteran's left knee flexion was from 0 to 140 degrees without pain or limitation, and extension was to 0 degrees without pain or limitation.  There was no instability found in the left knee joint.  Upon repetitive motion, there was no additional limitation due to pain, weakness, fatigue, or lack of endurance.  Sensation in the left lower extremity was found to be intact.  There was slight tenderness to palpation on the left anterior thigh area, and there was a loss of subcutaneous tissue and muscle.  Left knee x-ray showed multiple metallic particles in the left thigh/knee area, and there was narrowing of the medial compartment of the left knee noted to be consistent with osteoarthritis.  

Upon careful review of the evidence outlined above, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected SFW residuals of the left knee/thigh.  A rating higher than 30 percent under Diagnostic Code 5314 must be denied as there is no evidence to support a finding of severe disability of Muscle Group XIV.  Specifically, there is no evidence of muscle disability such as diminished muscle excitability on electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; or induration or atrophy of an entire muscle following simple piercing by a projectile.  The Board recognizes that some of the Veteran's symptoms are those associated with the criteria for a severe disability of this muscle group, but find his symptomatology most analogous to those indicative of a moderately severe muscle disability.  He reported pain and weakness with difficulty walking with occasional giving out, but there was no evidence to suggest "severe impairment" in strength, endurance, or coordinated movements compared to the right thigh muscle.  The evidence shows, at most, the Veteran has positive evidence of impairment regarding strength and endurance as evidenced by the VA examination reports.  This is consistent with the finding of a moderately severe muscle disability.  

The Board has considered whether to award a separate rating for traumatic arthritis of the left knee joint pursuant to Diagnostic Code 5010, but finds that it would be pyramiding inasmuch as the rating criteria under Diagnostic Code 5314 contemplates limitation of flexion in the knee joint when determining the severity of the injury to the muscle group.  

The Board also notes that the Veteran has complained of a painful/tender scar of the left anterior thigh area.  It was also noted to be adherent to the underlying tissue.  The scar was measured at 7 to 8 x 2 cm in size.  This is consistent with the rating criteria for a 10 percent rating for painful scars under Diagnostic Code 7804, and it would not be considered pyramiding to assign a separate rating for a tender or painful scar under the Veteran's circumstances.  

Accordingly, the Veteran is not awarded a rating in excess of 30 percent for his SFW residuals of the left knee/thigh.  He is, however, awarded a separate 10 percent rating, but no more, for the tender scar in the left anterior thigh area pursuant to Diagnostic Code 7804.  

Staged ratings and extraschedular considerations

The Board has considered whether to apply staged ratings to the Veteran's claim pursuant to Hart, but finds under the circumstances that it is inappropriate.  

The Board also finds that there is no evidence that the Diagnostic Codes listed above do not fully address the symptoms experienced by the Veteran, nor are there exceptional or unusual circumstances to warrant referring this case for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran does assert that he is unable to maintain employment because of his service-connected disabilities, but he has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's schedule of ratings regarding his service-connected SFW residuals of the left thigh/knee.  The Board has been similarly unsuccessful in locating exceptional factors.  Specifically, the Veteran has not required frequent periods of hospitalization for treatment of his SFW residuals of the left thigh/knee.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran requiring frequent periods of hospitalizations due to his SFW residuals of the left thigh/knee, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.  The Board notes, however, that the Veteran's claim of entitlement to TDIU benefits is being remanded for further development as described below.  


ORDER

A rating in excess of 30 percent for shell fragment wound, left thigh, MG XIV, with degenerative changes is denied.

A separate 10 percent rating for a tender and painful scar of the left anterior thigh is awarded, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Upon preliminary review of the evidence of record, and in light of the findings above, the Board finds that further development is necessary regarding the Veteran's claim for TDIU.  As noted above, the Veteran has been awarded an additional and separate 10 percent rating for a painful/tender scar of the left anterior thigh.  

During the Veteran's November 2004 General Medical Examination, the examiner stated that regarding unemployability, the Veteran could perform sedentary work.  The examiner, however, did not provide rationale for this opinion, nor did he discuss the relative impact the Veteran's service-connected disabilities had on his employability.  Additionally, in a July 2009 VA examination, the examiner merely indicated that the Veteran would be able to perform desk type work.  These examinations did not discuss the Veteran's TDIU claim-other than brief assertions that the Veteran can perform desk/sedentary work-nor do they reflect a specific discussion of whether the Veteran's service-connected disabilities render him unemployable.  Additionally, the Board has awarded a separate 10 percent rating vis-à-vis his SFW residuals of the left thigh/knee, which could potentially impact findings of unemployability.  As such, the Board finds that a remand is necessary for a VA examination to be scheduled to determine whether the Veteran is unemployable solely due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be reviewed by a VA physician (or other qualified health care provider) to determine whether his service-connected disabilities render him unemployable.  In making this determination the physician must explicitly limit his/her inquiry to the effect that the Veteran's service-connected disabilities have on his employability and must not consider the effect of nonservice-connected disabilities.  Also, the physician must ensure that he or she considers all of the Veteran's service-connected disabilities in making the above determination including his splenectomy, and fragment wound residuals.  If deemed medically necessary for this

determination, then any necessary medical examination and testing should be performed.  A specific rationale for the opinion given should be provided.  If the requested opinion cannot be provided without resort to speculation, the physician should so state and explain why an opinion cannot be provided without resort to speculation. 

2.  Following the VA claims file review and based upon the recently and separately added rating for scarring of the left anterior thigh, the RO should readjudicate the Veteran's TDIU claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.   Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


